DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea 4/27/2018. It is noted, however, that applicant has not filed a certified copy of the Korean application as required by 37 CFR 1.55.
Claims 1-8, and 10-15 are pending.
Claim 9 is cancelled, and its limitations are incorporated into claim 1.

Allowable Subject Matter
The closest prior art of record is US 2016/0370090 to Yang and US 2019/0041112 to Chatelle.  Such art teaches certain limitations of the claims as described in the prior office action.  However, such claims are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features including,
Independent claim 1, wherein the rib or flange has a lower portion that is spaced apart from a lowermost edge of the second communication hole by a preset distance.
Independent claim(s) 11 is/are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features including,

However, none of the foregoing claims can be considered "allowable" at this time due to the rejection(s) under U.S.C. 112(b) set forth in this Office Action. Specifically, the rejections of independent claims 1 and 11 described below. Therefore upon the claims being rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office Action, further consideration of this claim with respect to the prior art, including a new prior art search, will be necessary.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following must shown or the feature(s) canceled from the claim(s).
The “extending” portion in claim 3.
“a case including a water supply hole at one side and a water supply unit”, of at least claim 11.
The entirety of claim 12.
No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is:
Guide unit of claim 1, 11, interpreted to mean the structure of item 2200 of Fig. 3 and 4;
Rotation unit of claims 1, 11, interpreted to mean item 2300 of Fig. 4,
Cover unit of claim 1, 11, interpreted to mean the structure of Fig. 5.
Water supply unit of claims 1, 11, interpreted to mean the labeled features in Fig. 5.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 

Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The office is unable to locate any support for this limitation in the specification.   

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1,
The last clause recites, and “a rib or flange on the water supply wall, configured to shield part of the second communication hole, wherein the rib or flange has a lower portion that is spaced apart from a lowermost edge of the second communication hole by a preset distance.”
It is not clear if “rib” and “flange” are being used interchangeably or if the terms have alternate meanings. If alternate meanings are intended, it is not clear what the alternate meanings are. If they mean the same thing, then one or the other of the terms should be deleted.  It is also not clear what “shield part of the second communication hole” means. The rib or flange is depicted as items 2412a’ and 
Claim 2
The claim recites “wherein the rib or flange has an area smaller than that of the second communication hole.” As noted in the rejection of claim 1, the limitation “rib or flange” is indefinite, and consequently the relevant area cannot be determined for comparison with the “second communication hole.”  If the claim is amended to delete either of the terms rib or flange, then the “area” of such feature, being compared to the second communication hole, must still be defined.   
Claim 3
The claim recites, “wherein the rib or flange extends from the water supply wall toward from the second communication hole.” It is not clear if “toward” or “from” is the intended limitation, and to the extent that the figures may be understood, the office cannot ascertain how the rib or flange can be construed extending either “toward” or “from” the second communication hole.
Claim 11
The claim recites “a case including a water supply hole at one side and a water supply unit”.  The language indicates that the “water supply unit” is part of the “case”.  However, the “case” is identified as item (100) in Fig. 3, while the “water supply unit” is identified as item (2410), in amended Fig. 3, and is part of the “cover unit” (2400).  It is not clear if the water supply unit should be on the cover unit as shown in the drawings, or on the case as claimed.     

Claim 12
The claim recites ’’wherein the water supply wall is configured to prevent a leak of the water outside of the ice tray when the water contacts a part of the water supply wall that is configured to shield the second communication hole.”  While the general intent of the claim is clear, it is not clear how the wall is configured to perform this function.
Claims dependent upon those specifically discussed above are likewise rejected for incorporating the deficiencies of the parent claims.

Response to Arguments
Applicant's arguments have been fully considered but they are deemed only partially persuasive.  The portions of the rejection relevant to the persuasive arguments have been withdrawn. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.